DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-7,9 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durney et al. (2009/0205387) in view of Woeller (2,292,810).  Durney discloses a method and apparatus for forming a sheet (32) comprising a frame (30) defining a longitudinal axis (left to right; Fig. 1a) and a plurality of contact rods (46) that are supported by the frame (30) by supports (67g; Fig. 7a) and being configured to threadedly (contacts sheet interiorly and exteriorly) receive the sheet that is passed through the plurality of contact rods (46) in a downstream direction (right arrow; Fig. 1a) that is parallel to the longitudinal axis wherein the contact rods (rollers; 46) have an elongation along the longitudinal axis as they are shown to have a longitudinal dimension (into the page; Fig. 6b) as they are edge forming and contacting the sheet to form a three-dimensional product (33f) and also shown in Fig 7a where the rollers (46g) extend along a longitudinal axis.  The plurality of contact rods (46.4; Fig. 6b) include inner and outer contact rods (46f) which contact a first side (left side; Fig. 6b) of the product (33f) and a middle contact rod (46f) positioned between the inner and outer contact rods and engaging a second side (right side; Fig. 6b) of the sheet.  Fig. 6a shows that the inner and outer rods are constructed to bend the sheet about the middle . 
Durney does not disclose that the contact rods have a longer extension that a guide face of a roller in the longitudinal direction.   Woeller teaches contact rods having a longitudinal extent comprising rollers (Fig. 1A; 20,21) and an elongated contact rod mandrel (28; page 2, col. 1, lines 14-21, 75,76; page 2, col. 2, lines 4-6) arranged on a frame (29) which rollers and mandrel are used to contact an interior and exterior of a sheet (1; Figs. 5-9) as the sheet is advanced longitudinally to bend the sheet edges.  . 
Claims 2,8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durney in view of Woeller and further in view of Collins (2,831,521).  Durney in view of Woeller does not disclose that the contact mandrel rod is a flexible rod (56).  Collins teaches a flexible mandrel rod (56; col. 4, lines 35-40) which is bendable at least at an axial end where Fig. 2 shows mandrel end (56) being flexible to bend around a roller profile (56).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to design at least one contact rod in the sheet former of Durney in view of Woeller to be flexible as taught by Collins in order to be able to curve along with the sheet being formed.
s 3,10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durney in view of Woeller and further in view of Wayne (2,442,943).  Durney in view of Woeller does not disclose than the contact rods are an involute curve.  Wayne teaches sheet forming contact rods (Figs. 1 and 4; col. 1, lines 47-48; col. 2, lines 1-5 and col. 3, lines 20-25) which have an involute (spiral) curve.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the contact rods of Durney in view of Woeller to have a curved shape as taught by Wayne in order to bend concave up or concave down compound curves in sheet metal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sturrus discloses a plurality of contacts rods (51,52) on a frame (53) which are positioned longitudinally to contact sheet metal (11a,11b) being roll formed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725